TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00144-CR







Ricky Raymond Lomba, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 47,884, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING







PER CURIAM

Appellant pleaded guilty to burglary of a habitation.  Consistent with the plea bargain
agreement, the district court assessed punishment at imprisonment for twenty years.  Appellant filed a pro
se general notice of appeal.  See Tex. R. App. P. 25.2(b)(3).

Appellant was represented by retained counsel at trial and represents himself on appeal. 
Appellant did not file a brief.  Correspondence sent to appellant's last known address was returned as
undeliverable.  Under the circumstances, we will consider the appeal without briefs.  See Tex. R. App. P.
38.8(b)(4).  We have examined the record before us and find no basis for concluding that appellant's guilty
plea was involuntary.  See Flowers v. State, 935 S.W.2d 131, 134 (Tex. Crim. App. 1996).


The judgment of conviction is affirmed.


Before Chief Justice Yeakel, Justices Aboussie and Jones

Affirmed

Filed:  July 30, 1998

Do Not Publish